                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VENDAVO, INC.,                                      Case No. 17-cv-06930-RS (KAW)
                                   8                    Plaintiff,
                                                                                             ORDER REGARDING DEFENDANTS'
                                   9             v.                                          DISCOVERY LETTER
                                  10     PRICE F(X) AG, et al.,                              Re: Dkt. No. 110
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On December 5, 2017, Plaintiff Vendavo, Inc. filed the instant case against Defendant

                                  14   Price f(x) AG and Price f(x), Inc. Plaintiff brings claims for misappropriation of trade secrets,

                                  15   patent infringement, copyright infringement, and unfair competition. (See First Amended Compl.

                                  16   ("FAC") ¶¶ 4-5, Dkt. No. 43.)

                                  17          On February 11, 2019, Defendants filed a letter requesting a teleconference with the

                                  18   undersigned to address Defendants' request that Plaintiff supplement its responses to Defendant

                                  19   Price f(x), Inc.'s Interrogatory Nos. 1 and 4. (Dkt. No. 110.) In support of Defendants' letter,

                                  20   Defendants' counsel, Matthew G. Berkowitz, submitted a declaration stating that Defendants had
                                       identified deficiencies in Plaintiff's response in a November 29, 2018 letter. (Berkowitz Decl. ¶¶
                                  21
                                       5, 8, Dkt. No. 110-1.) On December 11, 2018, the parties met and conferred, during which
                                  22
                                       Plaintiff agreed to supplement its responses to both interrogatories. (Berkowitz Decl. ¶¶ 10-11.)
                                  23
                                       Plaintiff, however, did not commit to a date. (Id.)
                                  24
                                              Throughout January 2019, Defendants followed-up with Plaintiff regarding the
                                  25
                                       supplementation. (Berkowitz Decl. ¶ 12.) On January 22, 2019, Defendants were informed that
                                  26
                                       Plaintiff's lead counsel, Scott Oliver, had changed firms. That same day, Mr. Berkowitz e-mailed
                                  27
                                       Mr. Oliver, offering to postpone raising the discovery issue with the Court until February 5, 2019
                                  28
                                   1   to give Mr. Oliver time to transition. (Id.)

                                   2          On February 6, 2019, Defendants' counsel, Patrick R. Colsher, e-mailed Mr. Oliver with a

                                   3   draft joint discovery letter. (Berkowtiz Decl. ¶ 13.) Mr. Oliver replied that he did not have his

                                   4   case files and could not respond. (Id.) On February 7, 2019, Mr. Colsher e-mailed Mr. Oliver,

                                   5   proposing to give Plaintiff an additional month to supplement its responses in exchange for

                                   6   continuing the remaining Patent Local Rule deadlines that were not already stayed. (Berkowitz

                                   7   Decl. ¶ 14.) This included the February 21, 2019 deadline to file invalidity contentions. After Mr.

                                   8   Oliver did not respond, Mr. Colsher again e-mailed Mr. Oliver on February 8, 2019, requesting his
                                       position on the proposed compromise or for Plaintiff's portion of the joint discovery letter.
                                   9
                                       (Berkowitz Decl. ¶ 15.) Mr. Colsher stated that if they did not receive a response by February 11,
                                  10
                                       2019 at 12:00 p.m., they would request a teleconference from the undersigned. (Id.)
                                  11
                                              On February 11, 2019, Mr. Berkowitz and Mr. Colsher called Mr. Oliver and left a
                                  12
Northern District of California
 United States District Court




                                       voicemail, again stating they would request a teleconference. (Berkowitz Decl. ¶ 16.) After Mr.
                                  13
                                       Oliver failed to respond, Defendants filed the instant letter.
                                  14
                                              Having reviewed Defendants' letter and Mr. Berkowitz's declaration, the Court finds a
                                  15
                                       teleconference unnecessary. Plaintiff has already agreed to supplement its responses; accordingly,
                                  16
                                       the Court ORDERS Plaintiff to supplement its responses within ten days of the date of this order
                                  17
                                       unless the parties stipulate otherwise. Failure to comply with this order may result in the
                                  18
                                       imposition of sanctions.
                                  19
                                              IT IS SO ORDERED.
                                  20
                                       Dated: February 12, 2019
                                  21                                                          __________________________________
                                                                                              KANDIS A. WESTMORE
                                  22
                                                                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
